Opinion issued October 25, 2002








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-01107-CV
____________

IN RE RODNEY PAUL GOUDEAU, Relator



Original Proceeding on Petition for Writ of Habeas Corpus



O P I N I O N
 Relator's petition for writ of habeas corpus is denied.  See Texas Rules of
Appellate Procedure 52.2, 52.3, 52.7.
	It is so ORDERED.
 PER CURIAM

Panel consists of Justices Hedges, Keyes, and Duggan. (1)
Do not publish.  Tex. R. App. P. 47.



1.    The Honorable Lee Duggan, Jr., retired Justice, Court of Appeals, First
District of Texas at Houston, participating by assignment.